Citation Nr: 0120962	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-01 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from January 1964 until 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2000 decision 
of the Department of Veterans' Affairs (VA) Regional Office 
in St. Louis, Missouri (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met. 38 U.S.C.A. § 1155 (West 1991); Veteran's 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-14, 4.125-4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a disability evaluation in 
excess of 50 percent for his service-connected PTSD.  
Essentially, the veteran contends that the severity of his 
symptomatology warrants a higher evaluation.  

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran has been afforded a VA examination in connection with 
his claim and that his VA medical records have been obtained.  
Upon receiving a Notice of Disagreement (NOD) from the 
veteran regarding his increase in rating to 50 percent, a 
Statement of the Case was issued to the veteran explaining 
the reason for the rating and setting forth the 
symptomatology necessary for an increase in rating beyond 50 
percent.  Also, the veteran's representative has filed a 
written brief on appeal on the veteran's behalf.  As such, 
the Board finds that the VA's duty to assist has been 
fulfilled and that this claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that the veteran was initially 
granted service connection for PTSD in April of 1999 and 
granted a 30 percent disability rating.  In December of 1999, 
the veteran sought re-evaluation of his claim.  A resulting 
March 2000 rating decision increased the veteran's disability 
evaluation from 30 to 50 percent, and the evidence of record 
upon which the ratings decision was based is discussed below.  
The veteran filed an NOD with respect to his increased 
rating, thus initiating this appeal.

Of record is a listing of the veteran's treatment history.  
These listings reveal that the veteran has been receiving 
psychiatric treatment at VA since early 1995.

Also of record are the veteran's VA outpatient treatment 
records from November 1998 until September 1999.  A January 
1999 record briefly discusses the veteran's difficulties 
sleeping, and indicates that his quality and length of sleep 
have improved with medication, though his wife reported that 
his sleep seemed more restless than it had been.  The veteran 
was diagnosed with: Axis I - PTSD; chronic; Major depression, 
recurrent, secondary to PTSD.  Axis II - No diagnosis.  Axis 
III - S/P pituitary adenomectomy, May 1998; "Post polio 
syndrome," DJD; GERD/HH; hyperlipidemia.  Axis IV - 3-
moderate-anniversary of suicide of son-in-law's father.  Axis 
V - [GAF ] 65 in the last 12 months; 63 now.  An April 1999 
record shows the veteran complaining of worsened depression, 
nightmares, sleep, short-term memory, as well as lack of 
energy and awakening in a cold sweat.  An accompanying record 
of the same date assigned the veteran with a GAF of 63, with 
Axis I through V diagnoses identical to those in January 
1999, and reported above.  June 1999 treatment records show 
the veteran experiencing continued difficulty with PTSD 
symptoms including re-experiencing his experiences in Viet 
Nam and avoiding people.  In an August 1999 treatment record, 
the veteran complained of his irritability, stating, 
"sometimes I blow up over nothing."  He also reported 
nightmares two to four times per week and intrusive thoughts 
about Viet Nam.
An August 1999 treatment record shows calm and euthymic.  He 
credited his improved temper control and improved sleep to 
medications he had been prescribed.  The veteran was 
diagnosed as Axis I - PTSD, chronic; Major depression, 
recurrent; secondary to PTSD.  Axis II - No diagnosis.  Axis 
III - Allergic to testosterone patch; S/P pituitary 
adenomectomy-May, 1998.  Axis IV - None obvious.  Axis V - 65 
in the last 12 months, 65 now.

The veteran underwent a February 2000 VA examination 
regarding his PTSD.  At the examination, the veteran 
complained of depression, nervousness, nightmares, lack of 
energy, excessive anger and irritation, low self-esteem, 
concentration problems, feelings of guilt, and an inability 
to relax.  The veteran reported that he was "depressed 80-95 
percent of the time" and will "isolate myself from 
everybody because that is the only way I can deal with it."  
The veteran reported being "nervous around large groups of 
people" and must avoid going to church and shopping at large 
stores.  The veteran related that there was an occasion at a 
store where he almost hit someone who accidentally touched 
him.  Whenever he goes into stores he feels like "something 
is going to happen."  He is always anticipating "having 
problems."  The veteran reports having nightmares 
approximately two or three times per week, and generally 
wakes up fighting.  The veteran said that he becomes angry 
"when something doesn't go right."  This happens even when 
little things go wrong.  He stated he has an "instant 
reaction" and will do such things as throw a hammer through 
the wall.  He said he regrets it later, but too late to stop 
it.

The veteran presented as casually dressed and demonstrating 
appropriate grooming and hygiene, other than being unshaven.  
His speech was clear and the veteran had a good ability to 
express himself.  His affect was sad and overall mood seemed 
depressed.  Orientation was appropriate, and thinking was 
spontaneous, logical, and productive.  Thought content was 
notable for preoccupation with his physical problems and 
resulting sense of worthlessness.  The veteran's 
relationships with others seemed fair but with a low 
frequency of contact.  His self-esteem was impaired.  There 
were no substance abuse problems.  Memory and concentration 
were slightly impaired, and reasoning skills indicated that 
the veteran's thinking was primarily concrete, with an 
estimated intellectual functioning level in the low average 
range.  The veteran's judgment seemed diminished by his 
depression and anger.  The examiner concluded by stating the 
veteran, "is now having problems on a daily basis, to a 
moderate to severe degree.  He demonstrates impaired social 
relationships, judgment, mood, activity level, and ability to 
complete daily living tasks such as shopping."  The veteran 
was diagnosed with:  Axis I - PTSD, delayed onset.  Axis II - 
No diagnosis.  Axis III - back pain.  Axis IV - Unemployed.  
Axis V - 41.

Also of record are treatment records from February to 
September 2000.  February 2000 treatment notes indicate that 
the veteran was attending group therapy sessions addressing 
management of PTSD symptoms.  A March 2000 treatment record 
reports the veteran as euthymic, calm, and neatly groomed.  
This record reports the veteran relating details regarding 
anxiety attacks he recently experienced.  The veteran stated 
one occurred "when just sitting in the living room with my 
parents."  He stated he had another anxiety attack the same 
day while in a crowded restaurant.  The veteran related, "It 
felt like the walls were closing in."  The veteran felt that 
his heart was "racing like; I just knew I had to leave the 
room [both times]."  The veteran denied any other physical 
symptoms, as well as the recent or proximate ingestion of 
drugs.  The clinician indicated that it was not clear if this 
was an emerging panic disorder, or simply an isolated 
incident.  The veteran was diagnosed with:  Axis I - PTSD, 
chronic, 30 percent SC, Major Depression; recurrent, 
secondary to PTSD.  Axis II - No diagnosis.  Axis III - 
Allergic to testosterone patch; S/P pituitary adenomectomy, 
May 1998.  Axis IV - 3-moderate-recent anxiety symptoms.  
Axis V - 65 in the last 12 months, 60 now.  An April 2000 
treatment record reports the veteran continuing to attend 
group therapy sessions for management of PTSD.  A September 
2000 treatment record shows the veteran looked calm, 
euthymic, and neatly groomed.  The record also shows that the 
veteran started attending church and informed his Sunday 
school teacher that he didn't like to be crowded by people, 
so not to be alarmed if he ever got up and walked out during 
class.  However, the treatment record indicates that the 
veteran's anxiety attacks had been largely controlled with 
medication.  This record indicates that the veteran was doing 
well, but this was the case only due to careful exposure 
management and medication.  He was diagnosed with:  Axis I - 
PTSD, chronic, 30 percent SC; Major depression, recurrent, 
secondary to PTSD.  Axis II - No diagnosis.  Axis III - 
Allergic to testosterone patch; S/P pituitary adenomectomy, 
May 1998' "Post polio syndrome," DJD; GERD/HH; 
hyperlipidemia.  Axis IV - 2-mild-church crowd exposure.  
Axis V - 60 in the last 12 months; 60 now.

An August 2000 record written by a VA clinical psychologist 
summarizes the veteran's treatment history and 
symptomatology.  The record indicates that the veteran had 
met the criteria for diagnosis of chronic delayed onset PTSD 
and recurrent major depression.  The veteran's GAF was 
reported as 42.  The veteran had received treatment at 39 
individual psychotherapy sessions, 17 psychopharmacologic 
sessions, and 60 group sessions related to PTSD.  The record 
reports that the veteran has good motivation and attempts to 
reduce distressing symptoms related to PTSD in order to 
improve his quality of life.  However, the veteran's PTSD 
symptoms "have proven to be highly intractable," including, 
re-experiencing events via nightmares, intrusive memories, 
anger dyscontrol, difficulty with trust and problems with 
interpersonal relationships, hypervigilence, and intimacy.  
The veteran was judged unemployable.  The record also 
indicates that the severity of his PTSD symptoms has 
compromised his adaptability to other life symptoms, such as 
his pituitary adenomectomy, post polio syndrome, and 
degenerative joint disease.

The RO evaluated the veteran's PTSD as being 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent disability evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 100 
percent disability rating is assigned where there exists 
total occupational and social impairment, due to such 
symptoms as : gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger or hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Relating the veteran's symptomatology to the applicable 
rating criteria, the Board finds that a 100 percent 
disability rating is appropriate.  The veteran has made 
statements concerning actions taken or nearly taken that the 
Board finds demonstrate grossly inappropriate behavior that 
makes the veteran a persistent danger to himself and others.  
In this regard, the veteran related in his VA examination 
that "sometimes I blow up over nothing."  The veteran said 
that he becomes angry "when something doesn't go right."  
This happens even when little things go wrong.  He stated he 
has an "instant reaction" and will do such things as throw 
a hammer through the wall.  He said he regrets his actions 
later, but does so too late to stop it.  The veteran has also 
admitted to nearly hitting a man in a store for inadvertently 
touching him.  The veteran also reports that he frequently 
awakens from nightmares fighting.  

Addressing another applicable criterion, the veteran has 
demonstrated an inability to perform activities of daily 
living.  He has stated he is unable to attend church or shop 
at large stores because of the large groups of people he 
encounters there.  He has stated that he feels nervous 
whenever he is in places where groups of people are present.  
The veteran also reports an occasion where he had to leave a 
room because he felt "the walls closing in on [him]." Due 
to the veteran's severe depression associated with his PTSD, 
he also frequently isolates himself from others.  Regarding 
this symptomatology, the veteran stated he is "depressed 80-
95 percent of the time" and will "isolate [him]self from 
everybody because that is the only way [he] can deal with 
it." 

The Board also notes that the veteran has, in the past, 
received several GAF scores in the sixties.  However, two out 
of three of the veteran's most recent GAF scores are in the 
low forties.  As it is the veteran's the present level of 
disability that is of primary concern, the Board accords the 
veteran's most recent GAF scores the greatest weight.  Also, 
the Board finds that GAF scores in the low forties are most 
consistent with the severity of symptomatology the veteran 
has evidenced.  The Board also notes that in the veteran's 
August 2000 VA treatment records, the treating psychologist 
termed the veteran's PTSD symptoms "highly intractable" and 
stated that the veteran was "unemployable."

Summarizing the veteran's symptomatology, the VA examiner 
wrote that the veteran "is now having problems on a daily 
basis, to a moderate to severe degree.  He demonstrates 
impaired social relationships, judgment, mood, activity 
level, and ability to complete daily living tasks such as 
shopping."  Accordingly, a disability evaluation of 100 
percent for PTSD is granted.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered. 

Inasmuch as the above decision results in an award of the 
maximum benefit available, consideration of the provisions 
providing for assignment of an extra-schedular evaluation is 
unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 4.125- 4.130.



ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for post-traumatic 
stress disorder is hereby granted.


		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

